DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 9/27/2021 which amended claim 1. Claims 1-4 and 7-16 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.



Allowable Subject Matter
Claims 1-4 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a holding member, at which the plurality of second measured sections are provided, that holds the optical system; and a second movable member that holds the first measuring section and the plurality of second measuring sections and that moves the first measuring section and the plurality of second measuring sections integrally in the second direction and between the first movable body and the holding member, wherein-2-Application No. 16/797,602 the first measuring section comprises a first measuring section unit and a second measuring section unit arranged at different positions in the first direction, each being configured to irradiate the first measured section with a measurement beam, and the measurement beam irradiated by one of the first measuring section unit and the second measuring section unit moves off the first measured section, while the second measuring sections measure the second measured sections and the other of the first measuring section unit and the second measuring section unit irradiates the first measured section with the measurement beam. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Van Eijk et al. (US PGPub 2011/0026004, Van Eijk hereinafter) discloses an exposure apparatus that irradiates an object held by a first movable body which moves in a first direction and a second direction orthogonal to each other with an illumination light via an optical system, while the first movable body is moving in the first direction (Figs. 1 and 7, paras. [0029]-[0031], [0037]-[0038], substrate table support 7 supports substrate 4 to move the substrate 4 in X and Y directions so that regions of the substrate 4 are projected with a patterned beam), comprising: a first measured section measured based on movement of the first movable body, the first measured section being provided on the first movable body (Fig. 7, paras. [0037]-[0038], grid plate 51 is provided on substrate table support, which is movable in the X and Y directions); a first measuring section measuring the first measured section while relatively moving in the first direction with respect to the first measured section, based on movement of the first movable body (Fig. 7, paras. [0037]-[0038], [0073], sensors 50 measure the position of substrate table support 7 using grid plate 51, the substrate table support 7 being movable in the X and Y directions); a plurality of second measured sections arranged at different positions in the first direction, being measured based on movement of the first movable body in the second direction (Fig. 7, paras. [0037]-[0041], [0072], gratings 13 are arranged in different positions in the X direction, and the grating 14 is measured by encoder heads 12 during movement of the substrate table support 7 in the X and Y directions); a plurality of second measuring sections arranged at each of the plurality of second measured sections that measures the second measured sections while relatively moving in the second direction with respect to the second measured section, based on movement of the first movable body in the second direction (Fig. 7, paras. [0037]-[0041], [0072], sensor heads 12 are arranged facing the gratings 13 to measure the position in at least six degrees of freedom for the substrate table 6, which moves as driven by the substrate table support 7); a holding member, at which the plurality of second measured sections are provided that holds the optical system (Fig. 7, paras. [0037], [0039], metro frame 2 supports gratings 13 and projection system 1); a second movable member that holds the first measuring section and the plurality of second measuring sections and that moves the first measuring section and the plurality of second measuring sections integrally in the second direction and between the first movable body and the holding member (Fig. 7, paras. [0037]-[0039], [0072]-[0073], [0076], substrate table 6 includes sensors 50 and encoder heads 12 so that the sensors 50 and encoder heads 12 are moved integrally in the X and Y directions. The substrate table 6 with sensors 50 and encoder heads 12 is positioned between substrate table support 7 and metro frame 2). Van Eijk does not describe or render obvious the first measured section measured based on movement of the first movable body in the first direction and the first measuring section measuring the first measured section while based on movement of the first movable body in the first direction. Moreover, Van Eijk does not teach or render obvious wherein -2-Application No. 16/797,602the first measuring section comprises a first measuring section unit and a second measuring section unit arranged at different positions in the first direction, each being configured to irradiate the first measured section with a measurement beam, and the measurement beam irradiated by one of the first measuring section unit and the second measuring section unit moves off the first measured section, while the second measuring sections measure the second measured sections and the other of the first measuring section unit and the second measuring section unit irradiates the first measured section with the measurement beam
Holzapfel (WO 2009/103743, English translation provided with prior Office Action) discloses a first measured section measured based on movement of the first movable body in the first direction, the first measured section being provided on the first movable body (Figs. 6-12, page 8, first and second full paragraphs, scales M3 and M4 are fixed to moving intermediate part F, and scanning heads AKX4, AKX3, AKY3, AKY4 measure the position of intermediate part F during movement in the Y direction), a first measuring section measuring the first measured section while relatively moving in the first direction with respect to the first measured section, based on movement of the first movable body in the first direction (Figs. 6-12, page 8, first and second full paragraphs, scanning heads AKX3, AKX4, AKY3, AKY4 measure the scales M3 and M4 during relative Y direction movement of intermediate part F). Holzapfel does not teach or render obvious wherein -2-Application No. 16/797,602the first measuring section comprises a first measuring section unit and a second measuring section unit arranged at different positions in the first direction, each being configured to irradiate the first measured section with a measurement beam, and the measurement beam irradiated by one of the first measuring section unit and the second measuring section unit moves off the first measured section, while the second measuring sections measure the second measured sections and the other of the first measuring section unit and the second measuring section unit irradiates the first measured section with the measurement beam.
Shirato (WO2015/147319; US PGPub 2017/0108716 used as English translation) discloses a first measured section measured by a first measurement section (Fits. 1, 2, 4, 5, 6, 7, paras. [0059]-[0061], [00727]-[0080], encoder heads 66x and 66y of head units 60 irradiate scales 52), and a plurality of second measured sections measured by a plurality of second measuring sections (Figs. 1, 2, 4, 5, 6, 7, paras. [0059]-[0061], [0066], [0072]-[0080], encoder head units 60 include heads 64x and 64y to measure scales 56), and a movable member that holds the first measuring section and the plurality of second measuring sections (Figs. 1, 2, 5-7, paras. [0066]-[0073], slide table 62 includes heads 64x, 64y, 66x, and 66y). Shirato does not disclose or render obvious wherein -2-Application No. 16/797,602 the first measuring section comprises a first measuring section unit and a second measuring section unit arranged at different positions in the first direction, each being configured to irradiate the first measured section with a measurement beam, and the measurement beam irradiated by one of the first measuring section unit and the second measuring section unit moves off the first measured section, while the second measuring sections measure the second measured sections and the other of the first measuring section unit and the second measuring section unit irradiates the first measured section with the measurement beam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882